09-4236-ag
         Cong v. Holder
                                                                                         BIA
                                                                                 A078 710 631
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 7th day of December, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                ROBERT A. KATZMANN,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _________________________________________
12
13       MIN ZHI CONG, ALSO KNOWN AS MINZHI CONG,
14                Petitioner,
15
16                        v.                                     09-4236-ag
17                                                               NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Min Zhi Cong, Pro Se, San Gabriel,
24                                      California.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Greg D. Mack, Senior
28                                      Litigation Counsel; Shahrzad Baghai,
29                                      Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Min Zhi Cong, a native and citizen of the

 6   People’s Republic of China, seeks review of the September

 7   21, 2009, decision of the BIA denying her motion to reopen.

 8   In re Min Zhi Cong, No. A078 710 631 (B.I.A. Sept. 21,

 9   2009).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11        We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   When the BIA evaluates country conditions

14   evidence submitted with a motion to reopen, we review its

15   findings for substantial evidence.     See Jian Hui Shao v.

16   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).     An applicant may

17   file one motion to reopen within ninety days of the date on

18   which a final administrative decision was rendered in the

19   proceeding sought to be reopened.     See 8 C.F.R.

20   § 1003.2(c)(2).   As there is no dispute that Cong’s motion

21   was filed after ninety days, and was her fourth motion to

22   reopen or reconsider filed with the agency, the BIA did not

23   abuse its discretion by finding her motion both untimely and

24   number-barred.    Id.   However, the time and numerical


                                     2
 1   limitations do not apply to a motion to reopen that is

 2   “based on changed circumstances arising in the country of

 3   nationality or in the country to which deportation has been

 4   ordered, if such evidence is material and was not available

 5   and could not have been discovered or presented at the

 6   previous hearing.”    8 C.F.R. § 1003.2(c)(3)(ii).   Here, the

 7   BIA did not abuse its discretion in finding that Cong failed

 8   to establish changed country conditions based on her

 9   membership in the Chinese New Democracy Party (“CNDP”).

10       The BIA properly found that Cong’s recent involvement

11   with the CNDP was a change in personal circumstances.     See

12   Li Yong Zheng v. U.S. Dep’t of Justice, 416 F.3d 129, 130-31

13   (2d Cir. 2005); see also Wei Guang Wang v. BIA, 437 F.3d

14   270, 273-74 (2d Cir. 2006).    Moreover, although Cong argues

15   that the BIA abused its discretion by failing to properly

16   consider the evidence of changed country conditions in the

17   record, a review of the record reveals that the BIA

18   reasonably considered Cong’s evidence and found that Cong

19   failed to establish any change since the date of her last

20   hearing in 2001.     See Wei Guang Wang, 437 F.3d at 273-74

21   (“The law is clear that a petitioner must show changed

22   country conditions in order to exceed the 90-day filing

23   requirement for seeking to reopen removal proceedings.”).

                                     3
 1   The BIA is not required to “expressly parse or refute on the

 2   record each individual argument or piece of evidence offered

 3   by the petitioner” as long as it “has given reasoned

 4   consideration to the petition, and made adequate findings.”

 5   Id. at 275 (internal quotation marks omitted).     As Cong

 6   submitted evidence addressing only recent incidents

 7   involving political dissidents without showing whether their

 8   treatment has changed, the record does not show changed

 9   conditions in China.    Accordingly, the BIA did not abuse its

10   discretion in denying Cong’s motion to reopen as untimely

11   and number-barred.     See id. at 273-74.

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.     Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23




                                     4